                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRANDON NOROMA,                                   Case No. 17-cv-07205-HSG
                                   8                         Plaintiff,                      ORDER GRANTING MOTION FOR
                                                                                             PRELIMINARY APPROVAL OF
                                   9                 v.                                      SETTLEMENT
                                  10       HOME POINT FINANCIAL                              Re: Dkt. No. 50
                                           CORPORATION,
                                  11
                                                             Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Plaintiff Brandon Norona’s unopposed motion for preliminary

                                  14   approval of a class action and collective settlement.1 See Dkt. No. 50-1 (“Mot.”). The parties

                                  15   have reached a settlement regarding Plaintiff’s claims and now seek the required court approval.

                                  16   For the following reasons, the Court GRANTS the motion for preliminary approval of the class

                                  17   action and collective settlement.

                                  18       I.   BACKGROUND
                                  19            A.        Factual Allegations
                                  20            Norona worked in California for Defendant Home Point Financial Corporation, which

                                  21   “sell[s] loans to consumers.” See First Amended Complaint (“FAC”) ¶ 6, 13. Norona was a non-

                                  22   exempt employee who “worked overtime and earned bonuses and commission wages.” Id. ¶ 13.

                                  23   He “regularly worked in excess of” eight hours per workday or forty hours per workweek. Id.

                                  24   Norona alleges that he, like other Home Point employees, was “not compensated” for all of the

                                  25

                                  26   1
                                         The initial complaint spells the Plaintiff’s name as “Brandon Noroma” and the case was
                                  27   captioned based on that spelling. See Complaint, Dkt. No. 1. However, in the stipulation
                                       regarding the filing of a First Amended Complaint, Plaintiff clarifies that the correct spelling is
                                  28   “Norona.” See Dkt. No. 21 at 1. The Court will use the corrected spelling notwithstanding the
                                       case caption.
                                   1   hours he worked, including “proper overtime,” which violated the Fair Labor Standards Act

                                   2   (“FLSA”) and California law. Id. ¶ 7, 13.

                                   3          Norona brought his claims on behalf of two groups of non-exempt Home Point employees,

                                   4   including “loan originators, mortgage professionals, loan officers, and loan processors” who

                                   5   “worked overtime and earned commission and bonus pay.” Id. ¶ 7. First, he asserted a

                                   6   nationwide, opt-in collective action under FLSA, 29 U.S.C. § 216(b), on behalf of Home Point

                                   7   employees who worked from three years prior to the filing date up to the date of judgment. See id.

                                   8   ¶ 8. His FLSA action sought “to (i) recover unpaid wages and overtime compensation owed to the

                                   9   FLSA Employees, (ii) obtain an equal amount in liquidated damages, as provided by Section 16(b)

                                  10   of the FLSA, and (iii) recover reasonable attorneys’ fees and costs of the action, as provided for by

                                  11   Section 16(b) of the FLSA.” Id. Second, he asserted claims under the California Labor Code and

                                  12   California Business and Professions Code as part of an opt-out class action composed of Home
Northern District of California
 United States District Court




                                  13   Point employees who worked from four years prior to the filing date up to the date of judgment

                                  14   and also under the California Private Attorneys General Act (“PAGA”). Id. ¶¶ 4, 9, 48–53.

                                  15          B.    Procedural History
                                  16          Norona filed his initial complaint on December 19, 2017. See Dkt. No. 1. He filed a first

                                  17   amended complaint on March 21, 2018. See FAC.

                                  18          The parties held a mediation before the Hon. William J. Cahill on May 17, 2018, at which

                                  19   they reached a settlement in principle. See Dkt. No. 32. They filed this motion for settlement on

                                  20   November 8. See Mot. The Court held a hearing on December 13, after which it took the motion

                                  21   under submission. See Dkt. No. 51 (minute entry).

                                  22          C.    Proposed Settlement Agreement
                                  23          Following a day-long mediation, the parties agreed to settle the case in its entirety. See

                                  24   Mot. at 2; Dkt. No. 50-4, Ex. 1 (“Settlement Agreement” or “SA”). The proposed settlement

                                  25   covers two classes of Home Point employees: the FLSA Collective (also known as the Settlement

                                  26   Collective) and the California Class (also known as the Settlement Class). See Mot. at 2; see also

                                  27   SA at 11, 13. The FLSA Collective is an opt-in collective that includes 1,392 members employed

                                  28   by Home Point outside of California from December 19, 2014 to September 30, 2018; it settles
                                                                                        2
                                   1   claims under FLSA. See Mot. at 1–2, 8. The California Class is an opt-out class of 254 members

                                   2   employed by Home Point in California from December 19, 2013 to September 30, 2018; it settles

                                   3   overtime claims under FLSA as well as California-law claims related to overtime pay, waiting

                                   4   time penalties, and meal and rest breaks. See id. Plaintiff intends to file a Second Amended

                                   5   Complaint adding Plaintiff Linda Corbin as a representative for the FLSA Collective. See SA ¶

                                   6   3.1; see also SA Ex. F (proposed Second Amended Complaint).

                                   7          The key terms of the Settlement Agreement are as follows:

                                   8                i.    Class Definitions
                                   9          FLSA Collective:

                                  10                     [A]ll persons currently or previously employed by Defendant in the
                                                         United States while residing outside California, including under
                                  11                     Defendant’s previous name, Maverick Funding Corp., as non-exempt
                                                         loan originators, mortgage professionals, loan officers, loan
                                  12                     processors and other non-exempt employees in positions that were
Northern District of California
 United States District Court




                                                         eligible for commissions and/or non-discretionary bonuses, the
                                  13                     amounts of which are measured by or dependent on hours worked,
                                                         production, or efficiency, from December 19, 2014, through and
                                  14                     including September 30, 2018, who have not previously released their
                                                         claims. Individuals who resided in California for part of the relevant
                                  15                     time period and outside of California for part of the relevant time
                                                         period are included in the Settlement Class for the workweeks
                                  16                     employed by Defendant and residing in California, and included in
                                                         the Settlement Collective for the workweeks employed by Defendant
                                  17                     and residing in the United States but outside of California.
                                  18   SA ¶ 2.41.

                                  19          California Class:

                                  20                     [A]ll persons currently or previously employed by Defendant in
                                                         California, including under its prior name, Maverick Funding Corp.,
                                  21                     as non-exempt loan originators, mortgage professionals, loan officers,
                                                         loan processors and other non-exempt employees in positions that
                                  22                     were eligible for commissions and/or non-discretionary bonuses, the
                                                         amounts of which are measured by or dependent on hours worked,
                                  23                     production, or efficiency, from December 19, 2013 through and
                                                         including September 30, 2018, who have not previously released their
                                  24                     claims. The Settlement Class does not include any person who was
                                                         employed solely by Stonegate Capital Corporation and/or Cross-Line
                                  25                     Capital, Inc. in California. Individuals employed as a non-exempt
                                                         inside loan agent, mortgage advisor, or mortgage loan officer at
                                  26                     Stonegate Capital Corporation and/or Cross-Line Capital, Inc. and
                                                         subsequently employed by Defendant while residing in California as
                                  27                     non-exempt employee are included in the Settlement Class but only
                                                         for the period of time employed by Defendant starting June 1, 2017.
                                  28                     . . . Individuals who resided in California for part of the relevant time
                                                                                            3
                                                          period and outside of California for part of the relevant time period
                                   1                      are included in the Settlement Class for the workweeks employed by
                                                          Defendant and residing in California, and included in the Settlement
                                   2                      Collective for the workweeks employed by Defendant and residing
                                                          outside of California.
                                   3
                                       SA ¶ 2.35.
                                   4
                                              Defendant estimates that there are approximately 1,392 people in the Settlement Collective
                                   5
                                       and approximately 254 people in the California Class. See SA ¶¶ 2.35, 2.41.
                                   6
                                                    ii.     Settlement Payout
                                   7
                                              FLSA Collective: Up to $500,000 total, with amount paid out based on the number of opt-
                                   8
                                       ins. SA ¶ 4.1. After fees and costs, Plaintiff estimates that up to $305,214.07 will be paid out to
                                   9
                                       members of the FLSA Collective. Mot. at 18. FLSA Collective members will receive a pro-rata
                                  10
                                       share of the available funds, based on the number of weeks worked during the covered period. Id.
                                  11
                                       at 10. The average award (after fees and expenses) is expected to be about $200. Id. For tax
                                  12
Northern District of California




                                       purposes, the awards will be allocated as 50% wages and 50% liquidated damages. SA ¶ 5.9.1.
 United States District Court




                                  13
                                              California Class: $1.725 million total, non-reversionary. SA ¶ 4.1. After fees and costs,
                                  14
                                       Plaintiff estimates that $1.1 million will be paid out to California Class members. Mot. at 18.
                                  15
                                       Class members will receive a pro-rata share of the available funds, based on the number of weeks
                                  16
                                       worked during the covered period. Id. at 10. The average award (after fees and expenses) is
                                  17
                                       expected to be over $4,000. Id. For tax purposes, the awards will be allocated as one-third wages,
                                  18
                                       one-third statutory and civil penalties, and one-third interest. SA ¶ 5.9.1.
                                  19
                                              PAGA Allocation: $25,000 will be allocated to settle claims under PAGA. SA ¶ 2.21.
                                  20
                                       Three-quarters ($18,750) will be paid to the California Labor Workforce Development Agency
                                  21
                                       and one-quarter ($6,250) will be paid to the California Class. Id.; see also Mot. at 9–10. All
                                  22
                                       California Class members (even those who opt out) will receive their pro-rata share of the PAGA
                                  23
                                       payment. Mot. at 11.
                                  24
                                                 iii.       Release
                                  25
                                              FLSA Collective:
                                  26
                                                          “[A]ny and all present and past claims, actions, demands, causes of
                                  27                      action, suits, debts, obligations, rights or liabilities, arising out of their
                                                          employment with Home Point based on the facts, conduct, claims,
                                  28                      and/or allegations in the Complaint, First Amended Complaint and
                                                                                                4
                                                     Second Amended Complaint pursuant to the Fair Labor Standards
                                   1                 Act, 29 U.S.C. sections 201 et seq. regarding non-payment of wages,
                                                     minimum wages, overtime wages, and any other compensation
                                   2                 (including but not limited to regular rate calculations and overtime
                                                     premium pay), failure to timely pay any compensation (including but
                                   3                 not limited to wages, bonuses, or commissions), and includes all
                                                     wages, overtime, overtime premium, liquidated damages, costs and
                                   4                 expenses, attorneys’ fees, declaratory relief, injunctive relief,
                                                     equitable remedies, exemplary or punitive damages, and/or pre- or
                                   5                 post-judgment interest, at any time during the Settlement Collective
                                                     Period of December 19, 2014, through September 30, 2018.
                                   6                 Settlement Collective Members’ Released Claims also includes all
                                                     claims that the Settlement Collective Members may have against the
                                   7                 Released Parties relating to (i) the payment, taxation and allocation of
                                                     attorneys’ fees and costs to Class Counsel pursuant to this Settlement
                                   8                 Agreement and (ii) the payment, taxation and allocation of Plaintiffs’
                                                     Service Awards pursuant to this Settlement Agreement.
                                   9
                                       SA ¶ 2.44.
                                  10
                                              California Class:
                                  11
                                                     [A]ny and all present and past claims, actions, demands, causes of
                                  12                 action, suits, debts, obligations, damages, rights or liabilities, of any
Northern District of California
 United States District Court




                                                     nature alleged in the Complaint, the First Amended Complaints, the
                                  13                 proposed Second Amended Complaint (“the Complaints”) and/or in
                                                     Plaintiff Norona’s December 14, 2017 PAGA letter to the LWDA
                                  14                 concerning Defendant (“the PAGA Letter”), or which could have
                                                     been asserted based on the facts alleged in the Complaints and/or the
                                  15                 PAGA letter, including without limitation all claims for unpaid
                                                     wages, minimum wage, overtime, double-time, wages (including the
                                  16                 calculation of the regular rate), failure to timely pay compensation
                                                     (i.e., wages, bonuses, or commissions), failure to provide compliant
                                  17                 meal periods and rest breaks, failure to reimburse business expenses
                                                     incurred, wage statement violations, and untimely final pay, seeking
                                  18                 wages, overtime, overtime premium pay, exemplary or punitive
                                                     damages, waiting time penalties, civil penalties, statutory penalties,
                                  19                 liquidated damages, restitution, declaratory relief, injunctive relief,
                                                     equitable remedies, attorneys’ fees, costs, disbursements, and/or pre-
                                  20                 or post-judgment interest, at any time from December 19, 2013
                                                     through September 30, 2018. The Settlement Class Members’
                                  21                 Released Claims include all claims alleging violations of, or seeking
                                                     relief under, California Labor Code sections 200, 201, 201.3, 202,
                                  22                 203, 204, 204b, 204.1, 204.2, 205, 205.5, 208, 218, 218.6, 226, 226.3,
                                                     226.7, 501, 502, 503, 504, 505, 506, 507, 508, 510, 512, 515, 558,
                                  23                 1182, 1182.12, 1194, 1194.2, 1197, 1197.1, 1197.5, 1198, 2802,
                                                     2810.5, 2698 et seq., the California Industrial Wage Commission
                                  24                 Wage Orders, the California Business and Professions Code sections
                                                     17200 et seq.; and any other similar laws. Settlement Class Members’
                                  25                 Released Claims also include all claims that Plaintiffs and/or the
                                                     Settlement Class Members may have against the Released Parties
                                  26                 relating to (i) the payment, taxation and allocation of attorneys’ fees
                                                     and costs to Class Counsel pursuant to this Settlement Agreement and
                                  27                 (ii) the payment, taxation and allocation of Plaintiffs’ Service Awards
                                                     pursuant to this Settlement Agreement. Settlement Class Members’
                                  28                 Released Claims also include Plaintiffs’ causes of action/claims for
                                                                                        5
                                                          penalties under PAGA, which are fully released by Settlement Class
                                   1                      Members.
                                   2   SA ¶ 2.38.

                                   3               iv.      Class Notice & Procedure
                                   4          The parties have agreed on a third-party settlement administrator to send notices to class

                                   5   members. See Mot. at 11–12; see also Dkt. No. 50-4, Ex. 5. They have attached the proposed

                                   6   notices to be sent to the FLSA Collective and the California Class. See SA, Exs. A, B. Recipients

                                   7   will have 60 days from the mailing date to opt in (for members of the FLSA Collective) or to opt

                                   8   out or object (for members of the California Class). SA ¶¶ 2.9, 3.2.

                                   9                v.      Service Awards
                                  10          The Settlement Agreement contemplates a service award to Norona and Corbin of up to

                                  11   $10,000 each. SA ¶ 2.31.

                                  12               vi.      Attorneys’ Fees and Costs
Northern District of California
 United States District Court




                                  13          Counsel for Plaintiff will file a separate motion for attorneys’ fees, for up to one-third of

                                  14   the gross settlement fund of $2.225 million. SA ¶ 4.3. Plaintiff proposes to allocate 77.5% of

                                  15   attorneys’ fees and costs to the California Class and 22.5% to the FLSA Collective. SA ¶ 4.3;

                                  16   Mot. at 10. Plaintiff estimates that administrative costs for the Settlement Administrator will total

                                  17   $23,410.92 for the FLSA Collective and $4,089.08 for the California Class. SA ¶ 2.34; Mot. at

                                  18   10.

                                  19    II.   PROVISIONAL CLASS CERTIFICATION
                                  20          Provisional class certification is a prerequisite to preliminary approval of a class action

                                  21   settlement. The Court finds these requirements met and provisionally certifies the California

                                  22   Class for settlement purposes.

                                  23          A.         Legal Standard
                                  24          The plaintiff bears the burden of showing by a preponderance of the evidence that class

                                  25   certification is appropriate under Federal Rule of Civil Procedure 23. Wal-Mart Stores, Inc. v.

                                  26   Dukes, 564 U.S. 338, 350–351 (2011). Class certification is a two-step process. First, a plaintiff

                                  27   must establish that each of the four requirements of Rule 23(a) is met: numerosity, commonality,

                                  28   typicality, and adequacy of representation. Id. at 349. Second, he must establish that at least one
                                                                                          6
                                   1   of the bases for certification under Rule 23(b) is met. Where, as here, a plaintiff seeks to certify a

                                   2   class under Rule 23(b)(3), he must show that “questions of law or fact common to class members

                                   3   predominate over any questions affecting only individual members, and that a class action is

                                   4   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

                                   5   R. Civ. P. 23(b)(3).

                                   6          B.     Analysis
                                   7               i.   Rule 23(a) Certification
                                   8                    a. Numerosity
                                   9          Rule 23(a)(1) requires that the putative class be “so numerous that joinder of all members

                                  10   is impracticable.” Fed. R. Civ. P. 23(a)(1). The Court finds that joinder of the 254 members of

                                  11   the California Class would be impracticable.

                                  12                    b. Commonality
Northern District of California
 United States District Court




                                  13          Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” Fed.

                                  14   R. Civ. P. 23(a)(2). A contention is sufficiently common where “it is capable of classwide

                                  15   resolution—which means that determination of its truth or falsity will resolve an issue that is

                                  16   central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S at 350.

                                  17   Commonality exists where “the circumstances of each particular class member vary but retain a

                                  18   common core of factual or legal issues with the rest of the class.” Parra v. Bashas’, Inc., 536 F.3d

                                  19   975, 978–79 (9th Cir. 2008). “What matters to class certification . . . is not the raising of common

                                  20   ‘questions’―even in droves—but rather the capacity of a classwide proceeding to generate

                                  21   common answers apt to drive the resolution of the litigation.” Dukes, 564 U.S at 350. Even a

                                  22   single common question is sufficient to meet this requirement. Id. at 359.

                                  23          Here, the central question is whether Home Point maintained a policy of failing to properly

                                  24   include bonus payments and commissions in the regular rate when it calculated the overtime rate.

                                  25   See Mot. at 14. Thus, the Court finds that the commonality requirement is met.

                                  26                    c. Typicality
                                  27          Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

                                  28   of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The test of typicality is whether
                                                                                          7
                                   1   other members have the same or similar injury, whether the action is based on conduct which is

                                   2   not unique to the named plaintiffs, and whether other class members have been injured by the

                                   3   same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)

                                   4   (internal quotation marks omitted). That said, under the “permissive standards” of Rule 23(a)(3),

                                   5   the claims “need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020

                                   6   (9th Cir. 1998).

                                   7           Norona is typical of the California Class because he held a similar position and suffered

                                   8   the same type of injury because of his employment with Home Point as did the putative class

                                   9   members.

                                  10                      d. Adequacy of Representation
                                  11           Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent

                                  12   the interests of the class.” Fed. R. Civ. P. 23(a)(4). The Court must address two legal questions:
Northern District of California
 United States District Court




                                  13   (1) whether the named plaintiffs and their counsel have any conflicts of interest with other class

                                  14   members, and (2) whether the named plaintiffs and their counsel will prosecute the action

                                  15   vigorously on behalf of the class. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th

                                  16   Cir. 2000). This inquiry “tend[s] to merge” with the commonality and typicality criteria. Gen.

                                  17   Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982). In part, these requirements determine

                                  18   whether “the named plaintiff’s claim and the class claims are so interrelated that the interests of

                                  19   the class members will be fairly and adequately protected in their absence.” Id.

                                  20           The Court finds that there are no conflicts of interest and that Plaintiff and counsel have

                                  21   prosecuted this action vigorously, including by reaching this settlement agreement prior to class

                                  22   certification.

                                  23               ii.    Rule 23(b)(3) Certification
                                  24           To certify a class, a plaintiff must also satisfy the two requirements of Rule 23(b)(3). First,

                                  25   “questions of law or fact common to class members [must] predominate over any questions

                                  26   affecting only individual members.” Fed. R. Civ. P. 23(b)(3). And second, “a class action [must

                                  27   be] superior to other available methods for fairly and efficiently adjudicating the controversy.” Id.

                                  28
                                                                                          8
                                                      a. Predominance
                                   1
                                              “The predominance inquiry tests whether proposed classes are sufficiently cohesive to
                                   2
                                       warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045
                                   3
                                       (2016) (internal quotation marks omitted). The Supreme Court has defined an individual question
                                   4
                                       as “one where members of a proposed class will need to present evidence that varies from member
                                   5
                                       to member.” Id. (internal quotation marks omitted). A common question, on the other hand, “is
                                   6
                                       one where the same evidence will suffice for each member to make a prima facie showing [or] the
                                   7
                                       issue is susceptible to generalized, class-wide proof.” Id. (internal quotation marks omitted).
                                   8
                                              The Court concludes that common questions predominate here because the issue of
                                   9
                                       whether Home Point’s payroll method was proper is susceptible to class-wide proof. Although the
                                  10
                                       class members will need to rely upon individual evidence to some extent to calculate their
                                  11
                                       individual damages, “damage calculations alone cannot defeat certification.” Yokoyama v.
                                  12
Northern District of California




                                       Midland Nat’l Life Ins. Co., 594 F.3d 1087, 1094 (9th Cir. 2010). See also Leyva v. Medline
 United States District Court




                                  13
                                       Indus. Inc., 716 F.3d 510, 513 (9th Cir. 2013) (noting that “damages determinations are individual
                                  14
                                       in nearly all wage-and-hour class actions”).
                                  15
                                                        b. Superiority
                                  16
                                              The superiority requirement tests whether “a class action is superior to other available
                                  17
                                       methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The
                                  18
                                       Court considers four non-exclusive factors: (1) the interest of each class member in individually
                                  19
                                       controlling the prosecution or defense of separate actions; (2) the extent and nature of any
                                  20
                                       litigation concerning the controversy already commenced by or against the class; (3) the
                                  21
                                       desirability of concentrating the litigation of the claims in the particular forum; and (4) the
                                  22
                                       difficulties likely to be encountered in the management of a class action. Id.
                                  23
                                              A class action is superior here because it is a more efficient use of Court and attorney
                                  24
                                       resources, reduces costs to the class members by allocating costs among them, the forum is
                                  25
                                       appropriate, and there are no obvious difficulties in managing this class action.
                                  26
                                              The Court finds that the predominance and superiority requirements of Rule 23(b)(3) are
                                  27
                                       met.
                                  28
                                                                                          9
                                                C.   Class Representative and Class Counsel
                                   1
                                                Because the Court finds that Plaintiff meets the commonality, typicality, and adequacy
                                   2
                                       requirements of Rule 23(a), the Court appoints Norona as class representative. When a court
                                   3
                                       certifies a class, it must also appoint class counsel. Fed. R. Civ. P. 23(c)(1)(B). Factors that
                                   4
                                       courts must consider when making that decision include:
                                   5
                                                       (i) the work counsel has done in identifying or investigating potential
                                   6                   claims in the action;
                                                       (ii) counsel’s experience in handling class actions, other complex
                                   7                   litigation, and the types of claims asserted in the action;
                                                       (iii) counsel’s knowledge of the applicable law; and
                                   8                   (iv) the resources that counsel will commit to representing the class.
                                   9   Fed. R. Civ. P. 23(g)(1)(A).

                                  10            Counsel have investigated and litigated this case throughout its existence and have

                                  11   submitted declarations of their expertise in representing plaintiffs in class action suits, especially

                                  12   in the area of wage and hour violations. See Declaration of Reuben Nathan, Dkt. No. 50-2;
Northern District of California
 United States District Court




                                  13   Declaration of John Glugoski, Dkt. No. 50-3 at 2–4. Accordingly, the Court appoints the law

                                  14   firms of Righetti Glugoski, P.C. and Nathan & Associates, APC as class counsel.

                                  15   III.     CONDITIONAL CERTIFICATION OF FLSA COLLECTIVE ACTION
                                  16            Employees may bring a collective action on behalf of other employees who are “similarly

                                  17   situated” under the FLSA. 29 U.S.C.A. § 216(b). Certification of a collective action is within the

                                  18   discretion of the district court. See Tijero v. Aaron Bros., Inc., 301 F.R.D. 314, 323 (N.D. Cal.

                                  19   2013).

                                  20            Courts typically make an initial determination at the notice stage as to whether plaintiffs

                                  21   are “similarly situated.” See Bisaccia v. Revel Sys. Inc., No. 17-CV-02533-HSG, 2019 WL

                                  22   861425, at *5 (N.D. Cal. Feb. 22, 2019). “Courts have generally held that the ‘similarly situated’

                                  23   standard under the FLSA is not as stringent a standard as the ‘common questions predominate’

                                  24   standard under Federal Rule of Civil Procedure 23(b)(3).” Harris v. Vector Mktg. Corp., 753 F.

                                  25   Supp. 2d 996, 1003 (N.D. Cal. 2010) (citing cases).

                                  26            The Court finds that Plaintiff has satisfied the lenient standard for conditional FLSA

                                  27   certification. Plaintiff has shown that the potential FLSA Collective members were subject to the

                                  28   same policy that resulted in Defendant’s alleged failure to pay them overtime wages in violation of
                                                                                          10
                                   1   the FLSA. Plaintiff has demonstrated that potential FLSA Collective members are “similarly

                                   2   situated” by meeting the more stringent requirements for conditional class certification, as

                                   3   discussed above in Section II.

                                   4   IV.        PRELIMINARY SETTLEMENT APPROVAL
                                   5         A.      Legal Standard
                                   6              Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                   7   certified class—or a class proposed to be certified for purposes of settlement— may be settled . . .

                                   8   only with the court’s approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect

                                   9   the unnamed members of the class from unjust or unfair settlements affecting their rights.” In re

                                  10   Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court

                                  11   approves a class action settlement, it must conclude that the settlement is “fundamentally fair,

                                  12   adequate and reasonable.” In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13              Courts may preliminarily approve a settlement and direct notice to the class if the proposed

                                  14   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                  15   not grant improper preferential treatment to class representatives or other segments of the class;

                                  16   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. See In re

                                  17   Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007); see also Mendez v. C-

                                  18   Two Grp., Inc., No. 13-CV-05914-HSG, 2017 WL 1133371, at *3 (N.D. Cal. Mar. 27, 2017).

                                  19   Courts lack the authority, however, to “delete, modify or substitute certain provisions.” Hanlon,

                                  20   150 F.3d at 1026. Rather, the “settlement must stand or fall in its entirety.” Id.

                                  21              Where the parties reach a class action settlement prior to class certification, district courts

                                  22   apply “a higher standard of fairness and a more probing inquiry than may normally be required

                                  23   under Rule 23(e).” Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012) (internal quotation

                                  24   marks omitted). In those situations, courts “must be particularly vigilant not only for explicit

                                  25   collusion, but also for more subtle signs that class counsel have allowed pursuit of their own self-

                                  26   interests and that of certain class members to infect the negotiations.” In re Bluetooth Headset

                                  27   Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). Such signs of self-interest include class

                                  28   “counsel receiv[ing] a disproportionate distribution of the settlement,” the negotiation of a “clear
                                                                                             11
                                   1   sailing” arrangement in which attorneys’ fees are paid separate from class funds, and “when the

                                   2   parties arrange for fees not awarded to revert to defendants rather than be added to the class fund.”

                                   3   Id. at 947.

                                   4          B.        Analysis
                                   5                  i.   Settlement Process
                                   6           The first factor the Court considers is the means by which the parties settled the action.

                                   7   “An initial presumption of fairness is usually involved if the settlement is recommended by class

                                   8   counsel after arm’s-length bargaining.” Harris v. Vector Mktg. Corp., No. 08-cv-5198, 2011 WL

                                   9   1627973, at *8 (N.D. Cal. Apr. 29, 2011).

                                  10           This settlement was reached after considerable arms-length bargaining between the parties,

                                  11   including a full-day formal mediation conducted by a mediator experienced with wage and hour

                                  12   class action cases. See Mot. at 17; see also Dkt. No. 32 (status report on mediation). This process
Northern District of California
 United States District Court




                                  13   weighs in favor of granting preliminary settlement approval. See also Satchell v. Fed. Exp.

                                  14   Corp., No. C 03–2659 SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13, 2007) (“The assistance of

                                  15   an experienced mediator in the settlement process confirms that the settlement is non-collusive.”).

                                  16                 ii.   Preferential Treatment
                                  17           The Ninth Circuit has instructed that district courts must be “particularly vigilant” for signs

                                  18   that counsel have allowed the “self-interests” of “certain class members to infect negotiations.” In

                                  19   re Bluetooth, 654 F.3d at 947. For that reason, courts in this district have consistently stated that

                                  20   preliminary approval of a class action settlement is inappropriate where the proposed agreement

                                  21   “improperly grants preferential treatment to class representatives.” See In re Tableware, 484 F.

                                  22   Supp. 2d at 1079.

                                  23           Incentive awards “are intended to compensate class representatives for work done on

                                  24   behalf of the class, to make up for financial or reputational risk undertaken in bringing the action.”

                                  25   Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). Such awards are “fairly

                                  26   typical” but “discretionary.” Id. at 958. Plaintiffs must provide sufficient evidence to allow the

                                  27   Court to “evaluate [the named plaintiff’s] award[] individually, using relevant factors including

                                  28   the actions the plaintiff has taken to protect the interests of the class, the degree to which the class
                                                                                          12
                                   1   has benefitted from those actions, . . . [and] the amount of time and effort the plaintiff expended in

                                   2   pursuing the litigation.” Stanton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003) (internal

                                   3   quotation omitted). Courts in this district have routinely stated that a $5,000 award is

                                   4   “presumptively reasonable.” See Jacobs v. California State Auto. Ass’n Inter-Ins. Bureau, No. C

                                   5   07-00362 MHP, 2009 WL 3562871, at *5 (N.D. Cal. Oct. 27, 2009).

                                   6           The Settlement Agreement authorizes Norona and Corbin to seek incentive awards of up to

                                   7   $10,000 each for their roles in this lawsuit. See SA ¶ 2.31. And the Agreement provides that if

                                   8   the Court approves a reduced award, the remainder will be distributed to members of the FLSA

                                   9   Collective and California Class. See id. Class counsel contends that the requested incentive

                                  10   awards are reasonable because they compensate the named Plaintiffs “for the important role they

                                  11   played for the benefit of the class, and the substantial time, effort, and risks they undertook to

                                  12   secure the result obtained on behalf of the class.” Mot. at 22. The Court finds that at the
Northern District of California
 United States District Court




                                  13   preliminary approval stage, the intent to seek incentive awards does not improperly grant

                                  14   preferential treatment to any segment of the class, particularly because any portion of the award

                                  15   that the Court declines to grant will be distributed to Class and Collective members.

                                  16              iii.   Settlement Within Range of Possible Approval
                                  17           The third factor that the Court considers is whether the settlement is within the range of

                                  18   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  19   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” In re

                                  20   Tableware, 484 F. Supp. 2d at 1080. This requires the Court to evaluate the strength of Plaintiff’s

                                  21   case.

                                  22           Class counsel estimates that the total value of the claims for the FLSA Collective ranges

                                  23   from zero to $1 million. Mot. at 19. And counsel estimates that after fees and costs, roughly

                                  24   $300,000 of the $500,000 settlement will be paid out to members of the Collective. Id. at 18.

                                  25   Thus, the FLSA Collective will receive a recovery equal to roughly 30% of the high-end estimate.

                                  26           With respect to the California Class, class counsel estimates that the value of the claims are

                                  27   zero to $2.47 million for the overtime claims, zero to $3.5 million for the meal and rest break

                                  28   claims, and zero to $1.7 million for the waiting time penalties and PAGA claims. See Mot. at 18–
                                                                                         13
                                   1   19. This amounts to a total exposure of between zero and $7.67 million. Class counsel calculates

                                   2   that of the $1.725 million settlement, approximately $1.1 million will be paid out to members of

                                   3   the California Class after fees and costs. See id. at 18. Based on these estimates, the settlement

                                   4   amounts to an approximately 14% recovery as compared to the high-end estimate.

                                   5          Class counsel has highlighted some of the specific defenses raised by Defendant that could

                                   6   result in class members receiving less than the high-end estimate were this case to proceed rather

                                   7   than settle. For example, the Court might find that Defendant “properly calculated the overtime

                                   8   rate,” that “certain Class Members did not always work overtime,” that the three-year statute of

                                   9   limitations did not apply, or that liquidated damages were unwarranted. See Mot. at 18–19.

                                  10          Given the expected recovery and enumerated defenses, along with the usual risks and costs

                                  11   of continued litigation, the Court finds that the settlement is within the range of possible approval.

                                  12             iv.    Obvious Deficiencies
Northern District of California
 United States District Court




                                  13          The fourth and final factor that the Court considers is whether there are obvious

                                  14   deficiencies in the settlement agreement. The Court finds no obvious deficiencies.

                                  15                                              *      *       *

                                  16          In addition, the Court notes that although FLSA collective action settlements require court

                                  17   approval, that approval need not occur at the preliminary stage as with a Rule 23 class

                                  18   action. See Jones v. Agilysys, Inc., No. C 12-03516 SBA, 2013 WL 4426504, at *2 (N.D. Cal.

                                  19   Aug. 15, 2013). Nevertheless, on the record provided, and for the same reasons as discussed

                                  20   above, the Court preliminarily finds the FLSA collective action settlement to be “fair and

                                  21   reasonable.” See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982);

                                  22   see also Bisaccia, 2019 WL 861425, at *5 n.1.

                                  23          Having weighed the relevant factors, the Court preliminarily finds that the Settlement

                                  24   Agreement is fair, reasonable, and adequate, and GRANTS preliminary approval.

                                  25    V.    MOTION FOR FINAL SETTLEMENT APROVAL AND ATTORNEYS’ FEES
                                  26          The Court DIRECTS the parties to include both a joint proposed order and a joint
                                  27   proposed judgment when submitting their motion for final approval.
                                  28
                                                                                         14
                                       VI.      PROPOSED CLASS NOTICE PLAN
                                   1
                                                For Rule 23(b)(3) class actions, “the court must direct notice to the class members the best
                                   2
                                       notice that is practicable under the circumstances, including individual notice to all members who
                                   3
                                       can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).
                                   4
                                                With respect to the content of the notice itself, the notice must clearly and concisely state
                                   5
                                       in plain, easily understood language:
                                   6
                                                (i)     the nature of the action;
                                   7            (ii)    the definition of the class certified;
                                                (iii)   the class claims, issues, or defenses;
                                   8            (iv)    that a class member may enter an appearance through an attorney if
                                                        the member so desires;
                                   9            (v)     that the court will exclude from the class any member who requests
                                                        exclusion;
                                  10            (vi)    the time and manner for requesting exclusion; and
                                                (vii)   the binding effect of a class judgment on members[.]
                                  11
                                       Fed. R. Civ. P. 23(c)(2)(B).
                                  12
Northern District of California




                                                The Court finds that the proposed notice, see SA Exs. A, B, is the best practicable form of
 United States District Court




                                  13
                                       notice under the circumstances.
                                  14
                                       VII.     CONCLUSION
                                  15
                                                For the foregoing reasons, the Court GRANTS Plaintiff’s motion for preliminary approval
                                  16
                                       of class action and collective settlement. The Court DIRECTS Plaintiff to file the proposed
                                  17
                                       Second Amended Complaint within three days of this order.
                                  18
                                                The parties are DIRECTED to meet and confer and stipulate to a schedule of dates for
                                  19
                                       each event listed below, which shall be submitted to the Court within seven days of the date of this
                                  20
                                       order:
                                  21                                Event                                              Date
                                  22    Deadline for Settlement Administrator to mail notice to all
                                        putative members of the California Class and FLSA
                                  23    Collective
                                        Filing deadline for attorneys’ fees and costs motion
                                  24
                                        Filing deadline for incentive payment motion
                                  25    Deadline for California Class members to opt out or object
                                        to settlement and/or application for attorneys’ fees and costs
                                  26    and incentive payment
                                        Deadline for FLSA Collective members to opt in
                                  27    Filing deadline for final approval motion
                                  28    Final fairness hearing and hearing on motions

                                                                                          15
                                   1           The parties are further DIRECTED to implement the proposed class notice plan.

                                   2          IT IS SO ORDERED.

                                   3   Dated: 4/12/19

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    16
